                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 DIMITRI QAFKO,

              Plaintiff,                         Case No. 2:17-cv-13916
                                                 District Judge Bernard A. Friedman
 v.                                              Magistrate Judge Anthony P. Patti

 KIRSTJEN NIELSEN,
 SECRETARY OF THE UNITED
 STATES DEPARTMENT OF
 HOMELAND SECURITY, in her
 official capacity,

           Defendant.
_________________________/

       ORDER GRANTING IN PART DEFENDANT’S MOTION FOR
                 PROTECTIVE ORDER (DE 35)

      This matter is before the Court for consideration of Defendant’s motion for

protective order (DE 35), Plaintiff’s response (DE 47), Defendant’s reply (DE 48),

and the parties’ joint statement of resolved and unresolved issues (DE 49). This

motion was referred to me for hearing and determination (DE 37), and a hearing

was held on March 27, 2019, at which the Court entertained oral argument

regarding the unresolved issues.

      Upon consideration of the motion papers and oral argument, and consistent

with the Court’s ruling and the parties’ stipulation stated on the record, all of which

are hereby incorporated by reference as though fully restated herein, Defendant’s
motion for protective order (DE 35) is GRANTED IN PART. Defendant is

directed to submit to the Court a proposed protective order in conformance with

the Court’s ruling and the parties’ stipulation on the record, which Plaintiff’s

counsel must sign as either “stipulated” or “approved as to form.”

    IT IS SO ORDERED.

Dated: March 28, 2019                   s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 28, 2019, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti




                                          2 
 
